Cook, J.,
dissenting. Respondent’s course of conduct depicts a great deal more than inexperience. A lawyer new to the practice of law should not be excused for (1) issuing an insufficient-funds check to his client from his trust account, (2) twice ignoring requests from courts for status letters, (3) being cited five times for past-due probate filings, (4) twice failing to appear at citation hearings with resulting contempt of court charges, (5) ignoring the responsibility to file a tax return rather than seeking assistance, and (6) espousing a “didn’t get to it” reason for failure to fulfill the responsibility he accepted as a fiduciary. Diligence is not a “goal” to be reached through experience in the practice; it is a requirement from the first day. The public is entitled to be protected from lawyers who will not perform, in the manner of a competent professional, the work for which they were engaged. I would, therefore, suspend the respondent for one year.